J-S37005-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 RAEON SMILEY                            :
                                         :
                   Appellant             :   No. 3068 EDA 2019

   Appeal from the Judgment of Sentence Entered September 21, 2017
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0008837-2011


BEFORE: SHOGAN, J., NICHOLS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY SHOGAN, J.:                             Filed: May 20, 2021

     Appellant, Raeon Smiley, appeals nunc pro tunc from the judgment of

sentence entered on September 21, 2017, following the revocation of his

probation. We vacate Appellant’s sentence and remand for resentencing.

     The lower court summarized the procedural history as follows:

            On September 21, 2011, [Appellant], Raeon Smiley, pled
     guilty before this [c]ourt to one count of Sale of a Firearm to
     Ineligible Transferee (18 Pa. C.S.A. § 611 1(8)(2)) and one count
     of Conspiracy (18 Pa.C.S.A. § 903(c)). On November 30, 2011,
     this [c]ourt sentenced [Appellant] to eight (8) to twenty three (23)
     months of confinement, with immediate parole, followed by five
     (5) years of probation for Sale of a Firearm to Ineligible
     Transferee, and five (5) years of probation for Conspiracy. On
     June 15, 2017, while on this [c]ourt’s probation, [Appellant] was
     arrested and charged with Simple Assault and Harassment as a
     result of an argument with his live-in girlfriend. During that
     argument, which occurred in the home [Appellant] shares with the
     complaining witness and their two young children, [Appellant]
     punched the complaining witness in the face. N.T., 9/21/2017, at
     3, 5.     Those charges were ultimately dropped when the
     complaining witness failed to appear for court on several
J-S37005-20


       occasions. [Appellant] also had one “hot” urine test result,
       indicating that he used drugs while on probation, and wanted
       cards issued by his probation officer because he failed to appear
       at the probation office after being told to do so following his new
       arrest. Id. at 9. On September 21, 2017, following a Violation of
       Probation (“VOP”) hearing, this [c]ourt found [Appellant] to be in
       violation of [his] probation. This [c]ourt revoked probation and
       imposed a VOP sentence of two and one half (2 ½) to five (5)
       years of confinement for Sale of a Firearm to Ineligible Transferee,
       and three and one half (3 ½) to seven (7) years of confinement
       for Conspiracy.     This [c]ourt ordered the sentences to run
       concurrently, for an aggregate VOP sentence of six (6) to twelve
       (12) years of confinement.

              On September 27, 2017, [Appellant] filed Post Sentence
       Motions, which this [c]ourt denied the same day. [Appellant] then
       filed a Notice of Appeal to the Superior Court of Pennsylvania on
       October 24, 2017. That appeal was quashed as untimely on
       February 6, 2018 (3450 EDA 2017).

              On September 20, 2018, [Appellant] filed a timely pro se
       petition under the Post Conviction Relief Act (“PCRA”). PCRA
       counsel was subsequently appointed, and on October 21, 2019,
       this [c]ourt granted Defendant's petition and reinstated his
       appellate rights.

VOP Court Opinion, 1/14/21, at 1–2.

       The record reveals that Appellant’s direct-appeal rights were reinstated

nunc pro tunc on October 21, 2019, and Appellant filed a timely appeal on

October 25, 2019. Appellant, represented by counsel, failed to comply with

the trial court’s order to file a Pa.R.A.P. 1925(b) statement of errors

complained of on appeal within twenty-one days of November 21, 2019.1


____________________________________________


1   The record certified to us on appeal initially revealed that counsel did not
file a Rule 1925(b) statement. Appellant apparently filed the statement on
February 9, 2020, nearly two months late, the same day he filed his appellate
brief in this Court. Supplemental Record, 1/19/21.

                                           -2-
J-S37005-20


      On November 25, 2020, this Court concluded that Appellant’s counsel’s

failure to file a Pa.R.A.P. 1925(b) statement was per se ineffective assistance

of counsel. Commonwealth v. Smiley, 242 A.3d 455, 3068 EDA 2019 (Pa.

Super. filed November 25, 2020).            Therefore, pursuant to Pa.R.A.P.

1925(c)(3), we remanded for the filing of a Pa.R.A.P. 1925(b) statement nunc

pro tunc within twenty-one days from the date our Judgment Order was filed,

or by December 16, 2020. We directed the trial court to file a Rule 1925(a)

opinion within thirty days of the filing of the Pa.R.A.P. 1925(b) statement, with

a new briefing schedule to follow.

      The VOP court filed its opinion after remand on January 14, 2021, and

stated, “As [Appellant] has already filed a Concise Statement, this [c]ourt did

not order that another be submitted.” VOP Court Opinion, 1/14/21, at 3. On

February 23, 2021, Appellant filed, in this Court, a brief identical to his prior

brief submitted before remand.       The Commonwealth complied with our

remand order and filed a responsive brief on March 24, 2021.

      Appellant raises the following issue on appeal:

         1. Was the over[]ly harsh consecutive sent[en]ce imposed by
            the court following a violation of probation hearing without
            sufficient reasons on the record as required by Pennsylvania
            law?

Appellant’s Brief at 4.

      Our standard of review is as follows:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on appeal.

                                      -3-
J-S37005-20


      An abuse of discretion is more than an error in judgment—a
      sentencing court has not abused its discretion unless the record
      discloses that the judgment exercised was manifestly
      unreasonable, or the result of partiality, prejudice, bias or ill-will.
      Commonwealth v. Simmons, 56 A.3d 1280, 1283-84 (Pa.
      Super. 2012).

Commonwealth v. Colon, 102 A.3d 1033, 1043 (Pa. Super. 2014). When

evaluating the outcome of a revocation proceeding, this Court is limited to

reviewing the validity of the proceeding, the legality of the judgment of

sentence    imposed,    and    the    discretionary   aspects     of   sentencing.

Commonwealth v. Cartrette, 83 A.3d 1030, 1033-1035 (Pa. Super. 2013).

“[T]he revocation of a probation sentence is a matter committed to the sound

discretion of the trial court[,] and that court’s decision will not be disturbed

on appeal in the absence of an error of law or an abuse of discretion.”

Commonwealth v. MacGregor, 912 A.2d 315, 317 (Pa. Super. 2006).

Additionally, when sentencing a defendant following a revocation of probation,

the trial court is limited only by the maximum sentence that it could have

imposed originally at the time of the probationary sentence. Commonwealth

v. Fish, 752 A.2d 921, 923 (Pa. Super. 2000); 42 Pa.C.S. § 9771(b).

      Appellant asserts that the VOP court imposed an overly harsh

consecutive sentence and failed to provide adequate reasons in fashioning

Appellant’s sentence.    Appellant’s Brief at 10.     This is a challenge to the

discretionary aspects of the sentence. Commonwealth v. Downing, 990

A.2d 788, 792 (Pa. Super. 2010). We note that “[t]he right to appellate review

of the discretionary aspects of a sentence is not absolute.” Commonwealth

                                       -4-
J-S37005-20


v. Zirkle, 107 A.3d 127, 132 (Pa. Super. 2014). Rather, where an appellant

challenges the discretionary aspects of a sentence, the appeal should be

considered a petition for allowance of appeal. Commonwealth v. W.H.M.,

932 A.2d 155, 163 (Pa. Super. 2007).

      As we observed in Commonwealth v. Moury, 992 A.2d 162 (Pa.

Super. 2010):


            An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a four-
      part test:

                  [W]e conduct a four-part analysis to determine:
            (1) whether appellant has filed a timely notice of
            appeal, see Pa.R.A.P. 902 and 903; (2) whether the
            issue was properly preserved at sentencing or in a
            motion to reconsider and modify sentence, see
            Pa.R.Crim.P. [708]; (3) whether appellant’s brief has
            a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
            there is a substantial question that the sentence
            appealed from is not appropriate under the
            Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citing Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super.

2006)). The determination of whether there is a substantial question is made

on a case-by-case basis, and this Court will grant the appeal only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process.   Commonwealth v. Sierra, 752 A.2d 910, 912-913 (Pa. Super.

2000).



                                     -5-
J-S37005-20


       Herein, the first three requirements of the four-part test are met:

Appellant brought a timely appeal, raised the challenge in a post-sentence

motion,2 and included in his appellate brief the necessary separate concise

statement of the reasons relied upon for allowance of appeal pursuant to

Pa.R.A.P. 2119(f).3      Appellant’s Brief at 6.   Therefore, we next determine

whether Appellant raised a substantial question requiring us to review the

discretionary aspects of the sentence imposed by the trial court.

       In his Rule 2119(f) statement, Appellant asserts that the sentence

imposed “failed to follow the dictates of 42 Pa.C.S.A. § 9721(b) requiring the

court to at least consider the particular circumstances of the offense and the

character of the defendant along with other important factors . . . .”

Appellant’s Brief at 6.        We conclude that Appellant raised a substantial

question that the sentence appealed is not appropriate under the Sentencing

Code. See Commonwealth v. Caldwell, 117 A.3d 763, 769-770 (Pa. Super.

2015) (en banc) (holding that an assertion that a sentence is excessive, in




____________________________________________


2  We note that while Appellant assailed his sentence in his post-sentence
motion, he merely noted that the sentence “was excessive” and failed to assert
the VOP court’s failure to provide adequate reasons for its sentence. Post
Sentence Motion, 9/27/17, at unnumbered 2. We do not, however, find waiver
on this basis herein.

3  We note that although Appellant presented a statement pursuant to
Pa.R.A.P. 2119(f), he incorrectly labeled it as a statement of matters
complained of on appeal. Appellant’s Brief at 6.

                                           -6-
J-S37005-20


conjunction with a claim that the trial court failed to consider all pertinent

factors, raises a substantial question).

      The sentencing judge has broad discretion in determining the proper

penalty, and this Court accords the sentencing court great deference because

the sentencing court is in the best position to view a defendant’s character,

displays of remorse, defiance, or indifference, and the overall effect and

nature of the crime.    Commonwealth v. Walls, 926 A.2d 957, 961 (Pa.

2007) (quotations and citations omitted).     Herein, the VOP court asks this

Court to remand the matter for resentencing. The VOP court states:

      [T]his [c]ourt concedes that it committed reversible error in failing
      to state sufficient reasons for its sentence on the record at the
      time of sentencing, and that the record contains insufficient
      information to demonstrate that this [c]ourt considered “the
      particular circumstances of the offense and the character of the
      defendant.” As such, this [c]ourt requests that the Superior Court
      remand the matter for resentencing.

VOP Court Opinion, 1/14/21, at 3. The Commonwealth concurs with the VOP

court and states, “Because the VOP court, by its own admission, concedes that

it did not comply [with] the requirements of [42 Pa.C.S. §] 9721(b) and

[Pa.R.Crim.P.] 708(D)(2), the Commonwealth does not oppose remand for

resentencing for the VOP court to supplement the record.” Commonwealth’s

Brief at 12. Our review of the record compels our agreement.

      Therefore, the judgment of sentence imposed September 21, 2017, is

vacated and the case is remanded for resentencing.




                                      -7-
J-S37005-20


      Judgment of sentence vacated.         Case remanded for resentencing.

Jurisdiction relinquished.

      P.J.E. Ford Elliott did not participate in the consideration or decision of

this case.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/21




                                      -8-